               Case 2:18-cr-00131-RAJ Document 497 Filed 12/20/18 Page 1 of 3




 1                                                                      The Hon. Richard A. Jones
 2
 a
 J

 4

 5

 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE

 9

l0     UNITED STATES OF AMERICA,                          NO. CRIS-131-RAJ
                                  Plaintiff,
11                                                        FORFEITURE BILL
t2                         v.                             OF PARTICULARS

l3
       CHARLES ROLAND CHEATHAM, et al.,
t4
                                Defendants.
15

t6
t7
18           The United States, by and through its undersigned counsel, submits this Forfeiture
t9 Bill of Particulars pursuant to Federal Rule of Criminal Procedure 32.2(a).
20           l.      As alleged in the Superseding Indictment, the United States is seeking the
2t forfeiture of property pursuant to 21 U.S.C. $ 853,      18 U.S.C. $ 924(d), 28 U.S.C.

22   $ 2461(c), and 18 U.S.C. $        982(a)(1).Dk.No. 414, at 35-38. The Superseding
23   Indictment further identified various firearms and ammunition (among other assets)               as

24   subject to forfeiture. Id.
25           2.      The United States hereby gives notice that, in addition to all forfeiture
26   allegations contained in the Superseding Indictment, the United States further alleges
27   that, pursuant to 18 U.S.C. $ 924(d) and28 U.S.C. $ 2461(c), upon conviction of any                of
28   the offenses charged in Counts 46 and 47 of the Superseding Indictment, the defendant,
      Forfeiture Bill of Particulars - I                               LINITED STATES ATTORNEY
                                                                            7OO STEWART STREET, SUITE   5220
      Uniled States v. Cheatham, et al., CklS-l31-RAJ
                                                                             SEATTLE, WASHTNGToN 98101
                                                                                    (206) 553-'1970
              Case 2:18-cr-00131-RAJ Document 497 Filed 12/20/18 Page 2 of 3




 I   ALONZO WLLIAMS BAGGETT, shall forfeit to the United States any frrearms or
 2   ammunition involved or used in any knowing violation of 18 U.S.C. $$ 922(9) or 924,
 a
 J   including but not limited to the following property:
 4               a. One Sig Sauer P220, .45 caliber pistol, bearing Serial No. G232888, and
 5                   any associated ammunition, seized on or about June 6, 2018, in Tumwater,
 6                   Washington.
 7

 8
            DATED tt i,      )   0   l4day of December, 201 8.
 9
                                                       Respectfully submitted,
10
                                                       ANNETTE L. HAYES
11
                                                       United States A
t2
13

t4
                                                       NEAL B. CHRISTIANSEN
15
                                                       Assistant United States Attorney
16                                                     700 Stewart Street, Suite 5220
                                                       Seattle, WA 98101-1271
t7
                                                       (206) ss3-416e
18                                                     Ne al. Chri s tiarcer2 @us doj gov
                                                                                    .




t9
20

2t
22

23

24

25

26

27

28
     Forfeiture Bill of Particulars - 2                                            UNITED STATES ATTORNEY
                                                                                   7OO STEWART STREET, SUITE   5220
     United States v. Cheatham, et al., CRlS-l3l-RAJ
                                                                                    SEATTLE, WASHTNGToN 98     1 O   I
                                                                                            (206) ss3-7970
              Case 2:18-cr-00131-RAJ Document 497 Filed 12/20/18 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2
 a
 J          I hereby certify that on December          %   ,2018,I electronically filed the foregoing
 4   with the Clerk of the Court using the CMIECF system, which will send notification of
 5   such filing to the attorney(s) of record.

 6

 7

 8

 9

10
                                                       700 Stewart Street, Suite 5220
11
                                                       Seattle, Washington 98 101
t2                                                     206-553-2473
                                                       Chantelle. Smith2@usdoj gov
                                                                                .
l3
I4
15

t6
t7
r8
t9
20

2t
22

23

24

25

26

27

28
     Forfeiture Bill of Particulars - 3                                             UNITED STATES ATTORNEY
                                                                                    7OO STEWART STREET, SUITE   5220
     United States v. Cheatham, et al., CRIS-I31-RAJ
                                                                                     SEATTLE, WASHINGToN 981 O1
                                                                                            (206) ss3-7970
